Exhibit 10.2

 

Execution Version

 

GUARANTY

 

GUARANTY, dated as of June 23, 2005, made by ENSCO International Incorporated, a
corporation organized and existing under the laws of Delaware (the “Guarantor”),
in favor of Citibank, N.A., as Administrative Agent under the Credit Agreement
described below (the “Administrative Agent”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce the Administrative Agent and the Banks (as
hereinafter defined) to enter into the Amended and Restated Credit Agreement
dated as of June 23, 2005 (as amended, supplemented and otherwise modified from
time to time, the “Credit Agreement”) among the Guarantor, ENSCO Offshore
International Company, a Cayman Islands exempted company and a wholly owned
subsidiary of the Guarantor (“EOIC”), the Banks party thereto (the “Banks”), and
the Administrative Agent, the Guarantor agrees as follows:

 

1. Guaranty. The Guarantor unconditionally guarantees the punctual payment when
due, whether upon maturity, by acceleration or otherwise, of all obligations
(now or hereafter existing) of EOIC under the Credit Agreement, whether for
principal, interest, fees, expenses or otherwise, in each case strictly in
accordance with the terms thereof (all such obligations being the
“Obligations”); provided that, if any Obligations are denominated in a currency
other than U.S. Dollars, such amount will be increased to the extent that
fluctuations of currency conversion rates occurring after the date hereof result
in an increase in the equivalent of such Obligations in U.S. Dollars. If EOIC
fails to pay any Obligation in full when due (whether at stated maturity, by
acceleration or otherwise), the Guarantor will promptly pay the same to the
Administrative Agent. The Guarantor will also pay to the Administrative Agent
any and all expenses (including without limitation, reasonable legal fees and
expenses) incurred by the Administrative Agent or any Bank in enforcing its
rights under this Guaranty. This Guaranty is a guaranty of payment and not
merely of collection.

 

2. Guaranty Absolute. The liability of the Guarantor under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and the Guarantor
hereby irrevocably waives any defenses it may now or hereafter acquire in any
way relating to, any or all of the following: (i) any illegality, lack of
validity or enforceability of any Obligation, (ii) any amendment, modification,
waiver or consent to departure from the terms of any Obligation, including any
renewal or extension of the time or change of the manner or place of payment,
(iii) any exchange, substitution, release, non-perfection or impairment of any
collateral securing payment of any Obligation, (iv) any change in the corporate
existence, structure or ownership of EOIC, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting EOIC or its assets or any
resulting release or discharge of any Obligation, (v) the existence of any
claim, set-off or other rights that the Guarantor may have at any time against
EOIC, Administrative Agent or any of its affiliates, any Bank or any of its
affiliates, or any other corporation or person, whether in connection herewith
or any unrelated transactions, provided that nothing herein will prevent the
assertion of any such claim by separate suit or compulsory counterclaim, (vi)
any law, regulation, decree or order of any jurisdiction, or any other event,
affecting any term of any Obligation or Administrative Agent’s or any Bank’s
rights with respect thereto, including, without limitation: (A) the application
of any such law, regulation, decree or order, including any prior approval,
which would prevent the exchange of a Non-USD Currency (as hereinafter defined)
for U.S. Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of U.S. Dollars in any legal exchange market in such jurisdiction
in accordance with normal commercial practice; or (B) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any governmental authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction; or (C) any
expropriation, confiscation, nationalization or requisition by such country or
any governmental authority that directly or indirectly deprives EOIC of any
assets or their use or of the ability to operate its



--------------------------------------------------------------------------------

business or a material part thereof; or (D) any war (whether or not declared),
insurrection, revolution, hostile act, civil strife or similar events occurring
in such jurisdiction which has the same effect as the events described in clause
(A), (B) or (C) above (in each of the cases contemplated in clauses (A) through
(D) above, to the extent occurring or existing on or at any time after the date
of this Guaranty), and (vii) any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by Administrative Agent or any Bank that might otherwise
constitute a defense available to, or a legal or equitable discharge of, EOIC or
the Guarantor or any other guarantor or surety.

 

Without limiting the generality of the foregoing, the Guarantor guarantees that
it shall pay Administrative Agent strictly in accordance with the express terms
of any document or agreement evidencing any Obligation, including in the amounts
and in the currency expressly agreed to thereunder, irrespective of and without
giving effect to any laws of the jurisdiction where EOIC is principally located
in effect from time to time, or any order, decree or regulation in the
jurisdiction where EOIC is principally located.

 

It is the intent of this Section 2 that the Guarantor’s obligations hereunder
are and shall be absolute and unconditional under any and all circumstances.

 

3. Waiver. The Guarantor waives promptness, diligence, notice of acceptance,
notice of dishonor and any other notice with respect to any Obligation and this
Guaranty and any requirement that Administrative Agent or any Bank exercise any
right or take any action against EOIC or any collateral security or credit
support.

 

4. Reinstatement. This Guaranty will continue to be effective or be reinstated,
as the case may be, if at any time any payment of any Obligation is rescinded or
must otherwise be returned by Administrative Agent or any Bank upon the
insolvency, bankruptcy or reorganization of EOIC or otherwise, all as though
such payment had not been made.

 

5. Subrogation. The Guarantor will not assert, enforce or otherwise exercise any
rights which it may acquire by way of subrogation under this Guaranty, by any
payment made hereunder or otherwise, until payment in full of the Obligations
and the termination of any and all Loan Documents (as defined in the Credit
Agreement) under which Administrative Agent or any Bank is committed to provide
extensions of credit.

 

6. Taxes. Any and all payments by the Guarantor hereunder will be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding income or franchise taxes imposed on Administrative Agent’s
or any Bank’s net income by the jurisdiction under the laws of which
Administrative Agent or such Bank is organized or any political subdivision
thereof or by the jurisdiction of any Bank’s lending office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being “Taxes”). If the Guarantor is
required by law to deduct any Taxes from or in respect of any sum payable
hereunder (i) the sum payable will be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) each of Administrative Agent and
each Bank will receive an amount equal to the sum it would have received had no
such deductions been made, (ii) the Guarantor will make such deductions, and
(iii) the Guarantor will pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law. In addition, the
Guarantor will pay any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Guaranty or the Obligations (“Other Taxes”). The Guarantor
will promptly furnish to the Administrative Agent or such Bank the original or a
certified copy of a receipt evidencing payment thereof.

 

2



--------------------------------------------------------------------------------

The Guarantor will indemnify Administrative Agent and each Bank for the full
amount of Taxes or Other Taxes paid by Administrative Agent or such Bank or any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted, within 30 days of Administrative Agent’s or such Bank’s
request therefor. Without prejudice to the survival of any other agreement
contained herein, the Guarantor’s agreements and obligations contained in this
Section will survive the payment in full of the Obligations, principal and
interest hereunder and any termination of this Guaranty.

 

Notwithstanding anything to the contrary contained herein or in any document or
agreement evidencing an Obligation, the Guarantor and Administrative Agent (and
each of their respective employees, representatives or other agents) may
disclose to the U.S. Internal Revenue Service or any other government agency or
regulatory body having jurisdiction over the parties, the U.S. tax treatment and
U.S. tax structure of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to any of
the foregoing persons relating to such U.S. tax treatment and U.S. tax
structure.

 

7. Place and Currency of Payment. If any Obligation is payable in U.S. Dollars,
the Guarantor will make payment hereunder to Administrative Agent in U.S.
Dollars at 2 Penns Way, Suite 200, New Castle, DE 19720. If any Obligation is
payable in a currency other than U.S. Dollars (a “Non-USD Currency”) and/or at a
place other than the United States, and such payment is not made as and when
agreed, the Guarantor will, at the Administrative Agent’s option, either (i)
make payment in such Non-USD Currency and at the place where such Obligation is
payable, or (ii) pay the Administrative Agent in U.S. Dollars at 2 Penns Way,
Suite 200, New Castle, DE 19720. In the event of a payment pursuant to clause
(ii) above, the Guarantor will pay Administrative Agent the equivalent of the
amount of such Obligation in U.S. Dollars calculated at the rate of exchange at
which, in accordance with normal banking procedures, Administrative Agent may
buy such Non-USD Currency in New York, New York on the date the Guarantor makes
such payment; provided, however, that the foregoing provisions of this sentence
shall not apply to any payments hereunder in respect of Obligations that have
been re-denominated into a Non-USD Currency as a result of the application of
any law, order, decree or regulation in any jurisdiction other than the United
States, which Obligations shall, for purposes of this Guaranty, be deemed to
remain denominated in U.S. Dollars and payable to the Administrative Agent in
accordance with the first sentence of this Section 7.

 

8. Set-Off. If the Guarantor fails to pay any of its obligations hereunder when
due and payable, each of the Administrative Agent and each Bank is authorized at
any time and from time to time, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Administrative Agent or such Bank to
or for the Guarantor’s credit or account against any and all of the Obligations,
whether or not Administrative Agent or such Bank has made any demand under this
Guaranty. The Administrative Agent or such Bank will promptly notify the
Guarantor after any such set-off and application, provided that the failure to
give such notice will not affect the validity of such set-off and application.
The Administrative Agent’s and each Bank’s rights under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Administrative Agent or such Bank may have.

 

9. Representations and Warranties. The Guarantor represents and warrants that:
(i) the execution, delivery and performance by the Guarantor of this Guaranty
are within its corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (x) its charter or by-laws or (y) any
law or any contractual restriction binding on or affecting the Guarantor or any
entity that controls it, (ii) no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
or any other third party is required for the due execution, delivery and
performance by the Guarantor of this Guaranty, and (iii) this Guaranty has been
duly executed and delivered by the Guarantor and is its legal, valid and binding
obligation, enforceable against the Guarantor in accordance with its terms.

 

3



--------------------------------------------------------------------------------

10. Continuing Guaranty. This is a continuing guaranty and applies to all
Obligations whenever arising. This Guaranty is irrevocable and will remain in
full force and effect until the payment in full of the Obligations and all
amounts payable hereunder and the termination of all of the agreements relating
to the Obligations.

 

11. Amendments, Etc. No amendment or waiver of any provision of this Guaranty,
and no consent to departure by the Guarantor herefrom, will in any event be
effective unless the same is in writing and signed by the Administrative Agent,
and then such waiver or consent will be effective only in the specific instance
and for the specific purpose for which given.

 

12. Addresses. All notices and other communications provided for hereunder will
be in writing (including telecopier communication), and mailed, telecopied or
delivered to it, if to the Guarantor, at its address specified for notices in
the Credit Agreement, or, as to either party, at such other address as is
designated by such party in a written notice to the other party. All such
notices and other communications will, when mailed or telecopied, be effective
when deposited in the mails or telecopied, respectively.

 

13. Guarantor’s Credit Decision, Etc. The Guarantor has, independently and
without reliance on the Administrative Agent or any Bank and based on such
documents and information as the Guarantor has deemed appropriate, made its own
credit analysis and decision to enter into this Guaranty. The Guarantor has
adequate means to obtain from EOIC on a continuing basis information concerning
the financial condition, operations and business of EOIC, and the Guarantor is
not relying on the Administrative Agent or any Bank to provide such information
now or in the future. The Guarantor acknowledges that it will receive
substantial direct and indirect benefit from the extensions of credit
contemplated by this Guaranty.

 

14. Judgment. If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in U.S. Dollars into a Non-USD
Currency, the Guarantor agrees that the rate of exchange used will be that at
which, in accordance with normal banking procedures, the Administrative Agent
could purchase U.S. Dollars with such Non-USD Currency on the business day
preceding that on which final judgment is given. The obligation of the Guarantor
in respect of any sum due hereunder will, notwithstanding any judgment in a
Non-USD Currency, be discharged only to the extent that on the date the
Guarantor makes payment to the Administrative Agent of any sum adjudged to be so
due in such Non-USD Currency, the Administrative Agent may, in accordance with
normal banking procedures, purchase U.S. Dollars with such Non-USD Currency; if
the U.S. Dollars so purchased are less than the sum originally due to the
Administrative Agent in U.S. Dollars, the Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent against such loss, and if the U.S. Dollars so purchased
exceed the sum originally due to the Administrative Agent in U.S. Dollars, the
Administrative Agent agrees to remit to the Guarantor such excess.

 

15. Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York.

 

16. Consent to Jurisdiction, Etc. The Guarantor irrevocably (i) submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to this
Guaranty or the Obligations, (ii) agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State court or
in such Federal court, and (iii) waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding, and (iv) irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to the Guarantor at the address specified in Section 12. A final
judgment in any such action or proceeding will be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Nothing

 

4



--------------------------------------------------------------------------------

herein will affect the Administrative Agent’s or any Bank’s right to serve legal
process in any other manner permitted by law or affect the Administrative
Agent’s or any Bank’s right to bring any action or proceeding against the
Guarantor or its property in the courts of other jurisdictions. To the extent
that the Guarantor has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) with respect to itself or its property, the Guarantor irrevocably
waives such immunity in respect of its obligations under this Guaranty.

 

[Signature page follows.]

 

 

5



--------------------------------------------------------------------------------

17. WAIVER OF JURY TRIAL. THE GUARANTOR IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE ADMINISTRATIVE
AGENT’S OR ANY BANK’S ACTIONS IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT
HEREOF.

 

ENSCO INTERNATIONAL INCORPORATED By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Signature Page to Guaranty